     Case 1:21-cv-02526-LMM-RDC Document 22 Filed 09/07/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


RONALD LEE COOPER,

        Plaintiff,

v.
                                              CIVIL ACTION NO.
EQUIFAX INFORMATION                           1:21-cv-02526-LMM-RDC
SERVICES, LLC; EXPERIAN
INFORMATION SOLUTIONS,
INC.; and TRANS UNION, LLC,

        Defendants.


                             SCHEDULING ORDER

        Upon review of the parties’ Joint Preliminary Report and Discovery Plan

(Doc. 21), the undersigned Magistrate Judge adopts the proposed deadlines for

adding parties, amending the pleadings, filing motions, completing discovery, and

discussing settlement. This case will be set for trial after the Court has ruled on all

dispositive motions and the parties file a proposed Consolidated Pretrial Order.

        1. The discovery deadline in this case is Monday, February 14, 2022. 1




       The Magistrate Judge’s Guidelines for Discovery and Motion Practice
        1

(Doc. 16) is hereby incorporated by reference.
Case 1:21-cv-02526-LMM-RDC Document 22 Filed 09/07/21 Page 2 of 3




   2. Any motions for summary judgment must be filed by Wednesday, March

      16, 2022.

      a. Whenever a motion for summary judgment is filed, the non-moving

         party shall file a response to the moving party’s “Statement of

         Undisputed Material Facts.” In the response, the non-moving party

         shall respond to each numbered fact by number, admitting or denying

         the fact, and providing citations to the record to support any denial. The

         Court may deem any facts from the moving party’s statement of facts

         as undisputed if the non-moving party does not refute those facts with

         citations to the record in its response. Fed. R. Civ. P. 56(c), (e); LR

         56.1(B)(2), NDGa.

      b. If a party relies on an affidavit to its brief in support of a motion or

         response to a motion, the original of the affidavit must be filed as an

         exhibit to the brief. LR 56.1(C), NDGa.

      c. If a party references a deposition in its brief, the party shall (1) attach

         the referenced deposition pages as an exhibit to the brief and (2) file a

         copy of the entire deposition. Id.

      d. Absent prior written permission by the Court, no party may file a brief,

         whether in support of or in response to a motion, exceeding twenty-five

         (25) double-spaced pages in length, and no party may file a reply brief

                                       2
  Case 1:21-cv-02526-LMM-RDC Document 22 Filed 09/07/21 Page 3 of 3




             exceeding fifteen (15) double-spaced pages. A party requesting an

             increase in the page length must file a motion prior to the due date for

             the brief. The briefs must be in compliance with the format and type

             requirements of Local Rule 5.1.

      3. By local rule, the parties’ proposed Consolidated Pretrial Order is due

          thirty (30) days after the close of discovery or after the District Court’s

          final ruling on any motion(s) for summary judgment, whichever is later.

          LR 16.4(A), NDGa. However, in the exercise of this Court’s inherent

          authority to manage its cases and docket, this Court will allow the parties

          to file their proposed Consolidated Pretrial Order by Wednesday, March

          23, 2022 if neither party files a motion for summary judgment.

      Failure to comply with this Order may result in the imposition of sanctions,

including, in extreme cases, dismissal of this action or entry of default. The Clerk is

DIRECTED to re-submit this action to the undersigned by March 25, 2022, if the

parties have not filed a motion for summary judgment or proposed Consolidated

Pretrial Order.

      IT IS SO ORDERED on this 7th day of September 2021.



                                               REGINA D. CANNON
                                               United States Magistrate Judge


                                          3
